Title: Decr. 29th. 1765. Sunday.
From: Adams, John
To: 


       Heard Parson Wibird. Hear O Heavens and give Ear O Earth, “I have nourished and brought up Children and they have rebelled against me.”—I began to suspect a Tory Sermon on the Times from this Text. But the Preacher confined himself to Spirituals. But I expect, if the Tories should become the strongest, We shall hear many Sermons against the Ingratitude, Injustice, Disloyalty, Treason, Rebellion, Impiety, and ill Policy of refusing Obedience to the Stamp-Act. The Church Clergy to be sure will be very eloquent. The Church People are, many of them, Favourers of the stamp Act, at present. Major Miller, forsooth, is very fearful, that they will be stomachful at Home and angry and resentful. Mr. Vesey insists upon it that, We ought to pay our Proportion of the public Burdens. Mr. Cleverly is fully convinced that they i.e. the Parliament have a Right to tax Us. He thinks it is wrong to go on with Business. We had better stop, and wait till Spring, till we hear from home. He says We put the best face upon it, that Letters have been received in Boston, from the greatest Merchants in the Nation, blaming our Proceedings, and that the Merchants dont second us. Letters from old Mr. Lane, and from Mr. Dubert De Berdt. He says that Things go on here exactly as they did in the Reign of King Charles Ist. that blessed Saint and Martyr.
       Thus, that unaccountable Man goes about sowing his pernicious Seeds of Mischief, instilling wrong Principles in Church and State into the People, striving to divide and disunite them, and to excite fears to damp their Spirits and lower their Courage.
       Etter is another of the poisonous Talkers, but not equally so. Cleverly and Vesey are Slaves in Principle. They are devout religious Slaves—and a religious Bigot is the worst of Men.
       Cleverly converses of late at Mr. Lloyds with some of the Seekers of Appointments from the Crown—some of the Dozen in the Town of Boston, who ought as Hanncock says to be beheaded, or with some of those, who converse with the Governor, who ought as Tom Boylstone says to be sent Home with all the other Governors on the Continent, with Chains about their Necks.
      